September 30, 1965


Honorable John Connally              Opinion No. C-518
Governor of Texas
Austin, Texas                        Re: Whether Texas Is authorized
                                         to participate In the Land
                                         and Water Conservation Funds
                                         Act, Public Law 88378,  and
                                         can receive and disburse
                                         funds for the purpose of
Dear Governor Connally:                  the Act.
           You have requested an opinion from this office concern-
ing whether the Parks and Wildlife Department Is authorized to
receive Federal funds under the Land ConservationFund Act, Public
Law 88-578.   In addition, you have pointed out that before the
State of Texas Is eligible to receive certain grants-in-aidap-
portioned to it in the amount of $3,544,969 the United States
Department of the Interior, Bureau of Outd.oorRecreation, requires
that the followingauthority be vested in some state agency or
agencies:
          "1. To prepare and maintain a Comprehensive
     State Outdoor Recreation;
          “2. To develop, operate, and maintain outdoor
     recreationareas and facilities;
          "3.  To acquire land, waters, and Interests In
     land and waters for recreation purposes;
          "4. To enter Into contracts and agreements
     with the United States and an appropriateagency
     thereof;
          "5.  To keep financial and other records rela-
     tive to such contracts and agreements;
          "6.  To furnish appropriate officials of the
     United States such reports and Informationas are
     required for the conduct of the grant program;


                            -2433-
Honorable John Connally, page 2 (C-518)


         “7.  TO coordtnateIts recreation activities
    with those of other State Agencies and governmental
    units;
          "8. To receive Federal moneys;
          "9. To disburse Federal moneys;
          "10. To assure the United States that the
     State has the ability and Intention to finance
     its share of any project proposed;
          "11. To assure that areas acquired or developed
     with money granted from the Fund will be operated
     and maintained for public recreation purposes;
          "12. To enter Into agreements on behalf of
     political subdivisionsand public agencies, and
     to require from such entitles the necessary fl-
     nancial and other assurances."
          Senate Bill 165, Acts of 59th Legislature,Regular
Session, 1965, Ch. 112, p. 269 provides that:
          "Section 1. The Parks and Wildlife Depart-
     ment of the~State of Texas is hereby designated
     a&the State Agency to cooperate with the Federal
     Government In the administrationof the provisions
     of any federal assistanceprograms for the planning,
     acquisition,operation,and development of the out-
     door recreation resources of the State, including
     the acquisitionof lands and waters and interests
     therein, and specificallyto cooperate with the
     Federal Government In the administrationof the
     provisions of the 'Land and Water Conservation
     Fund Act of 1965' (Public Law 88-578) effective
     January 1, 1965, and any amendments which may
     be added thereto from time to time, In the event
     no other State Agency is by law d.esignatedto
     cooperate with the Federal Government in the
     administrationof the provisions of such Act
     or other Acts which may be hereafter enacted
     by the Congress.
               *The Parks and.Wildlife Department Is
     hereby'aithorizedand directed to cooperate with
     the proper departmentsof the Federal Government.
     and with all other departmentsof the state and
     local governments includingas a part of a state

                            -2434-
Honorable John Connally,page 3 (C- 518)

    plan water districts, river authorities,and
    special d.lstrlctsIn out-door recreation In
    the enforcementand admlnlstratlonof the pro-
    visions of the Fed.eralActs and any Amendments
    thereto. . . .It Is the intent of the Legla-
    lature to add to the purposes, functionsand
    duties of river authoritiesand water d,lstrlcts
    or other political subdivisionsorganizedunder
    Article III, Section 52, or Article XVI, Section
    59, of the Constitutionof Texas, and counties,
    to acquire land.8for public recreationpurposes,
    to construct thereon facllltlesfor public use,
    to provide for the operation,maintenanceand
    supervisionof such public recreationareas,
    and to enter Into agreementswith other local,
    state or Federal Agencies for planning, cons-
    tructlon, maintenance,and operation of such
    facilltles,together with necessary access
    roads thereto, and to maintain adequate sanitary
    standards on the land and water areas as a
    part of and adjacent to such recreationareas.
     . . .
          “Sec. 2. The Parks and Wildlife Department
     Is authorized and empowered to prepare, maintain,
     and keep up-to-date a state-widecomprehensive
     plan for the developmentof the outdoor recreation
     resources of the State of Texas; to develop, operate,
     and maintain outdoor areas and facilitiesof the
     state and to acquire land, waters, and Interests
     In land and waters for such areas and facilities.
          %ec. 3. The Parks and Wildlife Department
     is authorized to apply to any appropriateagency
     or officer of the United States for participation
     In or the receipt of aid from any Federal programs
     as now provid.edby law or as may hereafter be pro-
     vided respecting outdoor recreation. The Parks and
     Wildlife Department Is authorizedto enter Into con-
     tracts and agreementswith the United States or any
     appropriateagency thereof for the purpose of plan-
     ning, for acquisitionof, and d.evelopment of outdoor
     recreation resources of the state in conformitywith
     the provisions of the ‘Land and Water Conservation
     Fund Act of 1965’ and any Amendmentsthereto, and.
     in conformity with any other Federal Act the pur-
     pose of which Is the developmentof outdoor recrea-
     tion resources of the state. The Department shall
     keep financial and other records relating to such
     programs and shall furnish to appropriate offlClalS
     and agencies of the United States and of the State
     Government such reports and Informationas may be
     reasonably necessary to enable such officials and


                             -2435-
Honorable John Connally,page 4 (C-518)


     agencies to carry out their responslbllltles
     for the administrationof such programs.
          “In order to obtain the benefits of any such
     programs, the Parka and Wildlife Department shall
     coordinate Its activitieswith and represent the
     interests of all agencies and political subdivisions
     of the State of Texas. . . .
          “Sec. 4. The Parks and Wildlife Department
     shall make no commitmentor enter Into any agree-
     ment pursuant to the authorityunder this Act
     until it has determinedthat sufficientfunds
     are available to it for meeting the state’s share,
     If any, of the cost of the project. It is the
     legislative Intent that to such extent as may be
     necessary to assure the proper operation and maln-
     tenance of areas and facilltles acquired or devel-
     oped pursuant to any program participatedin by
     the State of Texas under authority of this Act
     such areas and facllltlesshall be publicly maln-
     tained for outdoor recreationpurposes.
           “The Parks and Wildlife Department may enter
     into and administeragreementswith the United
     States or any appropriateagency thereof for
     plans, acquisition,operation, and development
     of projects involvingparticipatingFed.eralaid
     funds on behalf of any political subdlvlalonor
     subdlvlslonsof the State of Texas.
     vlded that such political subdivlslon’o~%vi-
     slons shall provide certificationand give neces-
     sary assurance to the Department that they have
     available sufficientfunds to meet their share
     if any, of the cost of the project and that the
     acquired or developedareas will be operated and
     maintained at the expense of such subdivision
     or subdivisions.. .for public outdoor recreation
     use ?.
          “Sec. 5. The Parks and Wildlife Department
     is authorizedto accept and expend any Federal
     moneys allocated to the State of Texas for any
     projects or programs established for the purpose
     of carrying out the provisions of this Act and
     for administrativeexpenses and/or any other ex-
     penses incident to the administrationof said
     projects or programs.
         “The Parks and Wildlife Department 18 au-
     thorized to receive and expend.funds fran the
                            -2436-
Honorable John Connally, page 5 (C- 518)


     state, counties, and cities, and from any other
     source for the purpose of carryingout the pro-
     visions of this Act. . . ."
          In view of the foregoingprovisions contained In
Senate Bill 165, we are of the oplnlon that the Parks and Wlld-
life Department is authorized to participateIn the "Land and
Water ConservationFund Act", Public Law 88-578, and to receive
and expend funds for such purpose.
          In addition, we are of the further opinion that the
provisions of Senate Bill 165 vests In the Parks and Wildlife
Departmentthe authority required by the United States Department
of the Interior, Bureau of Outdoor Recreation,to make the State
of Texas eligible to receive certain grants-in-aidpursuant to
the "Land and Water ConservationFund Act", Public Law 88-578.
                     SUMMARY
          The Parks and Wildlife Department,pursuant
     to the provisions of Senate Bill 165, Acts of the
     59th Legislature,Regular Session, 1965, Ch. 112,
     p. 269, Is authorized to participateIn the "Land
     and Water ConservationFund Act", Public Law 88-578.
          The provisions of Senate Bill 165 vests In
     the-Parks and Wildlife Departmentthe authority,
     required by the United States Departmentof the
     Interior, Bureau of Outdoor Recreation,to make
     the State of Texas eligible to receive certain
     grants-in-aidpursuant to the "Land and Water
     ConservationFund Act," Public Law 88-578.
                            Very truly yours,
                            WAGGONER CARR
                            Attorney General




PB:mkh




                               -243-l-
Honorable John Connally,page 6 (C- 518)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. 0. Shultz
John Reeves
Roy Johnson
c. L. Snow
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                            -2438-